Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,055,936 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has omitted the following limitations “…; cause a display, by a display device, of the initial hand, receive, via an input device, a selection of zero, one, or more of the cards of the initial hand to be held, form a final hand, wherein the final hand comprises any held cards of the initial hand and for each card of the initial hand not held, a randomly selected replacement card from remaining cards in the deck of cards, cause a display, by the display device, of the final hand, responsive to the final hand comprising any of the winning outcomes of the first winning outcome category, and responsive to the wager comprising the base wager without the additional wager, determine an award based on the base award, …” and added the limitations of “…; communicate data that results in a display, by the display device, of the card hand, responsive to the card hand comprising any of the winning outcomes of the first winning outcome category, and responsive to the wager comprising the base wager without the additional wager, determine an award based on the base award, …; responsive to the card hand comprising the enhanced winning outcome of first winning outcome category, and responsive to the wager comprising the base wager and the additional wager, determine an award based on the enhanced award associated with that enhanced winning outcome.”  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit and add some limitations because one of ordinary skill in the art would have realized that omitting and adding some limitations are an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  

Application Number: 17/319,746
US Patent Number: 11,011,023 B2
A gaming system comprising: 
A gaming system comprising:
a processor;  and
a processor; and
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to:
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to:
responsive to receipt of a wager for a play of a game, the game associated with a paytable comprising: a first winning outcome category comprising a plurality of different winning outcomes comprising an enhanced winning outcome, a base award associated with each of the different winning outcomes, and an enhanced award associated with the enhanced winning outcome, the enhanced award being greater than the base award, and wherein the wager comprises either one of: a base wager and an additional wager, or the base wager without the additional wager:
responsive to receipt of a wager for a play of a poker game, the poker game associated with a paytable comprising: a first winning outcome category comprising a plurality of different winning outcomes comprising an enhanced winning outcome, a base award associated with each of the different winning outcomes, and an enhanced award associated with the enhanced winning outcome, the enhanced award being greater than the base award, and wherein the wager comprises either one of: a base wager and an additional wager, or the base wager without the additional wager:
form a card hand comprising a plurality of randomly selected cards, 
form an initial hand from a deck of cards, the initial hand comprising a plurality of cards randomly selected from the deck of cards,
communicate data that results in a display, by the display device, of the card hand, 


cause a display, by a display device, of the initial hand, receive, via an input device, a selection of zero, one, or more of the cards of the initial hand to be held,

form a final hand, wherein the final hand comprises any held cards of the initial hand and for each card of the initial hand not held, a randomly selected replacement card from remaining cards in the deck of cards,

cause a display, by the display device, of the final hand, responsive to the final hand comprising any of the winning outcomes of the first winning outcome category, and responsive to the wager comprising the base wager without the additional wager, determine an award based on the base award,
responsive to the card hand comprising any of the winning outcomes of the first winning outcome category, and responsive to the wager comprising the base wager without the additional wager, determine an award based on the base award,


responsive to the final hand comprising any of the winning outcomes of the first winning outcome category except any of the enhanced winning outcomes of first winning outcome category, and responsive to the wager comprising the base wager with the additional wager, determine an award based on the base award,
responsive to the card hand comprising any of the winning outcomes of the first winning outcome category except any of the enhanced winning outcomes of first winning outcome category, and responsive to the wager comprising the base wager with the additional wager, determine an award based on the base award, 
responsive to the final hand comprising the enhanced winning outcome of first winning outcome category, and responsive to the wager comprising the base wager and the additional wager, determine an award based on the enhanced award associated with that enhanced winning outcome, and
 responsive to the card hand comprising the enhanced winning outcome of first winning outcome category, and responsive to the wager comprising the base wager and the additional wager, determine an award based on the enhanced award associated with that enhanced winning outcome, and

communicate data that results in a display, by the display device, of any determined award. 
cause a display, by the display device, of any determined award.




Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale





/Ronald Laneau/
Primary Examiner, Art Unit 3715